Citation Nr: 0801557	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-23 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan



THE ISSUES

1.  Entitlement to an effective date earlier than December 7, 
2004, for the award of a 60 percent disability rating for 
advanced degenerative disc disease of the lumbosacral spine 
with minimal degenerative spondylosis.

2.  Entitlement to an effective date earlier than December 7, 
2004, for the grant of total disability due to individual 
unemployability (TDIU).



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1975 to 
October 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision by the RO.

The Board notes that the veteran had been represented by a 
private attorney who terminated his power of attorney in a 
notice to the RO received in March 2006.  The veteran was 
notified of the withdrawal of his attorney by a letter from 
the Board in April 2006.  Although he was notified that he 
could designate another representative, the veteran did not 
reply to the April 2006 letter.


FINDINGS OF FACT

1.  The earliest date as of which it was ascertainable that 
an increase in the veteran's service-connected low back 
disability occurred was pursuant to a VA C&P examination 
conducted on February 11, 2005.

2.  The RO granted an effective date of December 7, 2004, the 
date the veteran's claim of increase was received, for the 
award of an increased 60 percent rating for advanced 
degenerative disc disease of the lumbosacral spine with 
minimal degenerative spondylosis.

3.  The veteran did not qualify for an award of TDIU until 
the RO granted the increased 60 percent disability rating for 
advanced degenerative disc disease of the lumbosacral spine 
with minimal degenerative spondylosis, effective from 
December 7, 2004.





CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 
7, 2004, for the award of an increased 60 percent disability 
rating for advanced degenerative disc disease of the 
lumbosacral spine with minimal degenerative spondylosis, have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.400, 4.71a, Diagnostic Code 5243 (2007).

2.  The criteria for an effective date earlier than December 
7, 2004, for the award of TDIU have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 
3.157, 3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claim for increased 
rating, a VCAA notice letter was sent in December 2004, prior 
to the RO's March 2005 decision.  That letter informed the 
veteran of the evidence necessary to establish an increased 
rating.  He was notified of his and VA's respective duties 
for obtaining evidence.  He was asked to send information 
describing additional evidence for VA to obtain, and to send 
any evidence in his possession.

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if an increased rating was 
established; however, the matter of the proper effective date 
is a "downstream" issue, i.e., an issue relating to the 
claim but arising after the beginning of the claims process.  
With regard to that issue, VA has taken the proper action in 
accordance with 38 U.S.C.A. § 5104.  Under the circumstances, 
the Board finds that the notice was sufficient for purposes 
of deciding the present appeal.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded a VA examination 
relating to his claim of increase during February 2005.  The 
veteran has not identified and/or provided releases for any 
other relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.

II.  The Merits of the Veteran's Claims

A.  Earlier Effective Date, Increased Rating

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of 
application."  38 U.S.C.A. § 5110(a).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. § 
3.400(o)(1).  Under the general rule provided by the law, an 
effective date for an increased rating may be assigned later 
than the date of receipt of claim - if the evidence shows 
that the increase in disability actually occurred after the 
claim was filed - but never earlier than the date of claim.

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); see Harper v. Brown, 10 Vet. App. 125 (1997); 
see also VAOPGCPREC 12-98 (Sept. 23, 1998).

In Harper, supra at 126-127, the Court held that "38 U.S.C. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim (provided also that the 
claim is received within one year after the increase)."  Id. 
The Court further stated that the phrase "otherwise, date of 
receipt of claim" provides the applicable effective date 
when a factually ascertainable increase occurred more than 
one year prior to receipt of the claim for increased 
compensation.  Id.; see VAOPGCPREC 12-98 at 2 (Sept. 23, 
1998).  That is, because neither 38 U.S.C. § 5110(b)(2) nor 
38 C.F.R. § 3.400(o)(2) refer to the date of the claim as the 
effective date of an award of increased disability 
compensation, the effective date for increased disability 
compensation is the date on which the evidence establishes 
that a veteran's disability increased, if the claim is 
received within one year from such date. The effective date 
of an increased rating would be the date of claim only if the 
claim is not received within the year following the increase 
in disability, as explained in Harper.  VAOPGCPREC 12-98 at 
3.

The veteran had been service-connected for chronic muscular 
ligamentous strain with mild hypertrophic arthritis of the 
lumbar spine pursuant to Diagnostic Code 5295 for rating 
lumbosacral strain with disability ratings of 20 percent from 
December 13, 1993, and 40 percent from October 6, 1997.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  By its March 
2005 decision, the RO granted a 60 percent increased rating 
for advanced degenerative disc disease of the lumbosacral 
spine with minimal degenerative spondylosis, effective from 
December 7, 2004 (the date the veteran's claim of increase 
was received).  The RO rated the veteran's increased 
disability by analogy pursuant to Diagnostic Code 5243 for 
rating intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).  The increased 60 percent 
disability rating also qualified the veteran for total 
disability, which the RO also granted by its March 2005 
decision.  

In the present case, the effective date assigned by the RO 
was the date of the veteran's claim for increased rating, 
December 7, 2004, inasmuch as a February 2005 VA C&P 
examination conducted at the Battle Creek VAMC showed the 
veteran's service-connected disability had a current 
diagnosis, in pertinent part, of advanced degenerative disc 
disease of the lumbosacral spine.  The veteran contends that 
his symptoms had increased at least a year prior to his claim 
of increase such that a December 7, 2003, effective date 
should be warranted.  

The record contains a July 2000 VA C&P examination in 
connection with an earlier claim of increase that was 
conducted at the Memphis VAMC.  That examiner noted that x-
rays of the veteran's lumbar spine were fairly unremarkable 
showing mild evidence of degenerative disc disease without 
evidence of severe hypertrophic arthritis in the facet 
joints, and without the usual severe spurring and beaking of 
the vertebral bodies consistent with advanced degenerative 
disc disease.  There was no spondylolisthesis and alignment 
was normal.

There is a November 2004 history and physical exam which was 
done at the Grand Rapids VA Outpatient Clinic because the 
veteran had moved and was transferring from the Memphis VAMC.  
That examination report noted that the most recent magnetic 
resonance imaging (MRI) study of the veteran's back was in 
February 2001, which was compared to a February 1999 MRI 
study, and no change was noted.  The MRI studies showed a 
moderate size herniated disc on the left at L5-S1 with a 
broad base displacing the S1 nerve root posteriorly.  No 
other abnormalities were noted.  There was no evidence of 
spinal stenosis.  However, x-ray studies of the veteran's 
lumbar spine in February 2005 showed a small anterior 
osteophyte protruded superiorly from L5.  The discs were 
maintained and the bones were well aligned.  The 
radiologist's diagnostic impression was minimal degenerative 
spondylosis.  As noted above, the examiner in February 2005 
diagnosed advanced degenerative disc disease of the 
lumbosacral spine with minimal degenerative spondylosis.  
This was the first diagnosis in the record of advanced 
degenerative disc disease of the lumbosacral spine.  The RO 
characterized the disability as advanced degenerative disc 
disease of the lumbosacral spine with minimal degenerative 
spondylosis.

Based on the foregoing objective medical evidence, the Board 
concludes that the earliest date as of which it was 
ascertainable that an increase in the veteran's service-
connected low back disability occurred was pursuant to the VA 
C&P examination conducted on February 11, 2005.  Review of 
the record shows no medical evidence to support a finding of 
increase in the veteran's disability during the year prior to 
December 7, 2004, the effective date assigned by the RO.  

C.  Earlier Effective Date, TDIU

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  38 C.F.R. 
3.340, 3.341, 4.16 (2007).  If the schedular rating is less 
than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2007).  The 
regulations provide that where, as here, the veteran has one 
service-connected disability, it shall be rated at least 60 
percent or more.  38 C.F.R. § 4.16(a) (2007).

The Court has held that, in claims for a total rating based 
on individual unemployability, the Board must make a 
determination without taking the veteran's age and 
nonservice-connected disabilities into consideration, and 
whether there are circumstances that put the veteran in a 
different position than another veteran with the same 
disability rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  It is insufficient that the veteran is unemployed or 
has difficulty obtaining employment, the issue turns on 
whether the veteran is capable of performing the physical and 
mental acts required of employment, apart from nonservice-
connected disabilities. Id.

In the present case, the veteran had no other service 
connected disabilities at the time in March 2005 when the RO 
granted an increased rating of 60 percent for advanced 
degenerative disc disease of the lumbosacral spine with 
minimal degenerative spondylosis effective from December 7, 
2004.  Although the veteran may have been unemployed prior to 
this time, it was the increased 60 percent disability rating 
that qualified the veteran for an award of total 
unemployability.  Inasmuch as the Board has not granted an 
effective date earlier than December 7, 2004, for the award 
of the 60 percent increased rating, it logically follows that 
an effective date earlier than December 7, 2004, cannot be 
granted for the award of TDIU.


ORDER

An effective date earlier than December 7, 2004, for the 
award of a 60 percent rating for advanced degenerative disc 
disease of the lumbosacral spine with minimal degenerative 
spondylosis is denied.

An effective date earlier than December 7, 2004, for the 
award of total disability is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


